Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment/request for consideration of 08/03/21 and based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 20.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…receiving, at a computer, a run-time stack trace of a first version of an application based on an exception: determining, by the computer, based on the run-time stack trace for the exception, a change to a code between the first version of the application and a second version of the application; determining, by the computer, a developer identity associated with the change to the code; and causing a display of a user interface, the user interface indicating the change to the code and the developer identity…”, as best illustrated by FIG. 6, and in such a manner as recited in independent claims 1, 8 and 15.
Therefore, claims 1 – 20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192